Dwyer, J.
¶40 (dissenting) — Relying on Calhoun v. Washington Veneer Co., 170 Wash. 152, 15 P.2d 943 (1932), and Grant v. Fisher Flouring Mills Co., 181 Wash. 576, 44 P.2d 193 (1935), the majority concludes that “the accrual of the wrongful death action was preempted by either the earlier judgment against [Asbestos Corporation Limited] or the expiration of the statute of limitations on [Roy] Sundberg’s underlying claims against the rest of the respondents.” Majority at 508. Because I believe that these *512cases have since been overtaken by more recent Supreme Court decisions, and because the majority’s reliance on Calhoun and Grant both perpetuates the fiction that a wrongful death claim may expire before the decedent does and preserves the “topsy-turvy land” where such illogic exists,7 I dissent.
I
¶41 “In Washington, wrongful death actions are strictly creatures of statute.” Atchison v. Great W. Malting Co., 161 Wn.2d 372, 376, 166 P.3d 662 (2007). Unlike Washington’s survival statutes, which simply preserve existing causes of action a person could have maintained had death not occurred, the wrongful death statute creates a new and original cause of action following the decedent’s death. Warner v. McCaughan, 77 Wn.2d 178, 179, 460 P.2d 272 (1969); see also Woodall v. Avalon Care Ctr.-Fed. Way, LLC, 155 Wn. App. 919, 930-31, 231 P.3d 1252 (2010); Wills v. Kirkpatrick, 56 Wn. App. 757, 759, 785 P.2d 834 (1990). The right to the benefit of this new and original action, however, does not belong to the decedent’s estate. Maciejczak v. Bartell, 187 Wash. 113, 125, 60 P.2d 31 (1936). Instead, the right is given to certain of the decedent’s relatives, as a means of compensating them for injuries to their own pecuniary interests, suffered as a consequence of the *513wrongful death. Gray v. Goodson, 61 Wn.2d 319, 326-27, 378 P.2d 413 (1963); Johnson v. Ottomeier, 45 Wn.2d 419, 423, 275 P.2d 723 (1954).
¶42 Although the right belongs to the decedent’s relatives, only a personal representative of the decedent may exercise the right on their behalf, which is to say that only the decedent’s personal representative has standing to bring a wrongful death action. Atchison, 161 Wn.2d at 378; Huntington v. Samaritan Hosp., 101 Wn.2d 466, 469, 680 P.2d 58 (1984); Wood v. Dunlop, 83 Wn.2d 719, 724, 521 P.2d 1177 (1974); Gray, 61 Wn.2d at 326-27; Maciejczak, 187 Wash, at 125; Dodson v. Cont’l Can Co., 159 Wash. 589, 593, 294 P. 265 (1930). Yet, even a personal representative lacks standing to bring a wrongful death action prior to the death of the decedent. This is so because a wrongful death cause of action cannot accrue before the decedent has died. Atchison, 161 Wn.2d at 379; Dodson, 159 Wash, at 593; cf. White v. Johns-Manville Corp., 103 Wn.2d 344, 352-53, 693 P.2d 687 (1985) (holding that “a wrongful death action ‘accrues’ at the time the decedent’s personal representative discovered, or should have discovered, the cause of action”).8 Once a wrongful death action does accrue, the decedent’s personal representative must commence the action within the three-year limitation period set forth in RCW 4.16.080(2). Atchison, 161 Wn.2d at 377.
¶43 Thus, as a general rule, a wrongful death action may be prosecuted after the action accrues but must be commenced before the applicable limitation period expires. However, in 1935, our Supreme Court noted the existence of a “limitation” on this rule: “namely, at the time of death there must be a subsisting cause of action in the deceased.” Grant, 181 Wash, at 581. Where the deceased, whether by action (prevailing on a personal injury claim, for instance) or inaction (failing to bring a personal injury claim within the statutory limitation period) during his or her lifetime, *514“pursued a course of conduct which makes it inequitable to recognize a cause of action for wrongful death,” the “limitation” was said to apply. Johnson, 45 Wn.2d at 422-23 (citing Grant, 181 Wash. 576; Calhoun, 170 Wash. 152). As announced, the source of this “limitation” was “[t]he wrongful death statute itself and generally recognized equitable principles.” Johnson, 45 Wn.2d at 423.
¶44 Whereas the Supreme Court located the source of the “limitation” in the wrongful death statute and in equitable principles, the majority opinion herein concedes that “[t]he wrongful death statute is silent” on the question of “whether the expiration of the statute of limitations for an individual’s personal injury claims or a judgment or settlement on those same claims during his lifetime can preempt the accrual of his personal representative’s wrongful death claim.” Majority at 500. This concession highlights the uncertainty of the legitimacy of the “limitation” set forth in Calhoun and Grant, and begs this question: Is there evidence elsewhere in the revised code of the legislature’s intent to bar wrongful death actions, under certain circumstances, before they accrue?
¶45 Admittedly, there is evidence of the legislature’s intent to subject wrongful death actions to a statute of limitation. Atchison, 161 Wn.2d at 377. See generally Wills, 56 Wn. App. at 759-60 (explaining that, although the wrongful death statute does not contain an express statute of limitation, the three-year limitation period contained in RCW 4.16.080(2) “has been applied to wrongful death claims because such claims qualify as ‘any other injury to the person or rights of another not hereinafter enumerated’ ” (footnote omitted) (quoting Dodson, 159 Wash, at 591-92)). However, as our Supreme Court has explained in a series of recent decisions, statutes of limitation do not begin to run until a party has the right to apply to a court for relief — that is, once a claim accrues. Wash. State Major League Baseball Stadium Pub. Facilities Dist. v. Huber, Hunt & Nichols-Kiewit Constr. Co., 176 Wn.2d 502, 511, 296 *515P.3d 821 (2013) (hereinafter MLB); Cambridge Townhomes, LLC v. Pac. Star Roofing, Inc., 166 Wn.2d 475, 484-85, 209 P.3d 863 (2009); 1000 Va. Ltd. P’ship v. Vertecs Corp., 158 Wn.2d 566, 575, 146 P.3d 423 (2006).
¶46 Of course, a wrongful death action cannot accrue before death. As a result, a personal representative lacks standing to bring such an action prior to the death of the decedent. It follows, then, that the time period preceding the death of the decedent should not be counted against the decedent’s personal representative in considering observance of the three-year statutory limitation period. See Seamans v. Walgren, 82 Wn.2d 771, 775, 514 P.2d 166 (1973) (“When a person is prevented from exercising his legal remedy by some positive rule of law, the time during which he is prevented from bringing suit is not to be counted against him in determining whether the statute of limitations has barred his right even though the statute makes no specific exception in his favor in such cases.”). In view of this, it may be reasoned that, in the event that the “limitation” set forth in Calhoun and Grant was, in fact, founded on a statute of limitation, Calhoun and Grant are inconsistent with more recent Supreme Court decisions, which have made clear that statutes of limitation cannot be applied so as to bar claims that have not yet accrued.9
¶47 These more recent decisions have, in the course of clarifying the manner in which statutes of limitation function, explained that, although statutes of limitation cannot *516terminate the right to file a claim prior to its accrual, statutes of repose can. MLB, 176 Wn.2d at 511; accord Cambridge Townhomes, 166 Wn.2d at 484; 1000 Va., 158 Wn.2d at 575. “ £A statute of repose terminates a right of action after a specified time, even if the injury has not yet occurred.’ ” 1000 Va., 158 Wn.2d at 574-75 (quoting Rice v. Dow Chem. Co., 124 Wn.2d 205, 211-12, 875 P.2d 1213 (1994)). In other words, a statute of repose “provides a time period in which the cause of action must accrue” Donovan v. Pruitt, 36 Wn. App. 324, 327, 674 P.2d 204 (1983). Thus, when a cause of action is made subject to both a statute of repose and a statute of limitation, such an action will be barred if it either does not accrue within the repose period or, after it accrues within the repose period, is not commenced within the limitation period. 1000 Va., 158 Wn.2d at 575.
¶48 It is apparent from these recent Supreme Court decisions that the “limitation” discussed in Calhoun and Grant was in the nature of a statute of repose, rather than a statute of limitation. The time period within which a wrongful death action must accrue, by virtue of this “limitation,” is either the lifetime of the injured person or the statutory limitation period imposed on the tort claims of the injured person. If the action does not accrue within either period, then it may not be maintained. See Johnson, 45 Wn.2d 419; Grant, 181 Wash. 576; Calhoun, 170 Wash. 152.
¶49 Although the legislature could, in all likelihood, have made wrongful death actions subject to a statutory period of repose, there is no indication in the wrongful death statute that it has ever chosen to do so. Cf. Wills, 56 Wn. App. at 763 (“While the Legislature may have the power to enact such a limitation period barring wrongful death claims even before they accrue, it is obvious to us that the Legislature did not do so here.”). Furthermore, unlike the statute of limitation — codified in chapter 4.16 RCW— *517that has been applied to wrongful death actions,10 there is no sweeping statute of repose that could be fairly construed to encompass wrongful death actions.
¶50 In the event that the decisions in Calhoun and Grant were actually based on a statute of limitation analysis, those decisions have not withstood the Supreme Court’s more recent decisions clarifying the manner in which statutes of limitation function. On the other hand, in the event that Calhoun and Grant were actually premised on a statute of repose analysis, they were based on a misperception and are unsupported by an appropriate legislative enactment. I would decide the dispute before this court on the basis of our Supreme Court’s most recent pronouncements.
¶51 In fairness, the Calhoun-Grant “limitation” was also purportedly founded on “generally recognized equitable principles.” Johnson, 45 Wn.2d at 423. Notably, though, these equitable principles were not elucidated in Calhoun, Grant, Johnson, or in any other decision. While the equitable defense of laches is comparable to a statute of limitation, equity has no counterpart to a statute of repose. Moreover, as with statutes of limitation, the equitable defense of laches presupposes the existence of an accrued cause of action. See Newport Yacht Basin Ass’n of Condo. Owners v. Supreme Nw., Inc., 168 Wn. App. 56, 77, 277 P.3d 18 (2012) (“ £To constitute laches there must not only be a delay in the assertion of a claim but also some change of condition must have occurred which would make it inequitable to enforce it.’ ” (quoting Waldrip v. Olympia Oyster Co., 40 Wn.2d 469, 477, 244 P.2d 273 (1952))). It follows, therefore, that, in the absence of a statute of repose, neither a statute of limitation nor the equitable principle of laches may be applied to bar a wrongful death action before it has accrued.
*518II
¶52 In a recent instructive decision, the Utah Supreme Court considered whether a wrongful death cause of action was foreclosed by virtue of the decedent prevailing in a related personal injury action during her lifetime. Riggs v. Ga.-Pac. LLC, 2015 UT 17, ¶ 8, 345 P.3d 1219. The Riggs court was asked to interpret Utah’s wrongful death statute, which is nearly identical to Washington’s wrongful death statute.11 The statute’s language, the court opined, “unambiguously, and without caveat, grants a person’s heirs the right to ‘maintain an action for damages’ if they allege that the decedent’s death was caused by ‘the wrongful act or neglect of another.’ ” Riggs, 2015 UT 17, ¶ 11 (quoting Utah Code § 78B-3-106(l)). “When faced with such ‘clear and unequivocal’ language,” the court continued, “there is no further need for analysis.” Riggs, 2015 UT 17, ¶ 11 (footnote omitted) (quoting Brinkerhoff v. Forsyth, 779 P.2d 685, 686 (Utah 1989)). Thus, the court concluded, “We find nothing in the statute to suggest that the cause of action is tied to the decedent’s underlying personal injury claim.” Riggs, 2015 UT 17, ¶ 11.
¶53 The lead opinion dismisses this decision, as well as others, by explaining that, in Calhoun and Grant, our Supreme Court “chose finality of settlements and judgments and preclusion of stale claims and potential double recovery.” Majority at 511. Although the majority describes this as an “interpretation of the wrongful death statute,” it seems better characterized as a choice between policy preferences. Majority at 511. This is significant because, while the majority is correct in noting that the legislature *519“has not seen fit” to overrule Calhoun and Grant, our Supreme Court has directed that “[t]he formulation of a new policy with regard to [a wrongful death] cause of action is the responsibility of the Legislature, not a task for this court.” Majority at 511; Huntington, 101 Wn.2d at 470. The point here is that the Riggs decision, and others like it, should not be disregarded on the ground that our Supreme Court has already expressed a policy preference. Riggs should, instead, be considered as persuasive authority because the decision required interpretation of a statutory provision, the language of which is nearly identical to RCW 4.20.010.
¶54 Nevertheless, because the majority raises the specter of double recovery, I wish to note that I do not think it necessary to resort to the unforgiving approach of barring a claim in order to address this issue.12 Notably, in Grant itself, the court allowed both a survival action and a wrongful death action to go forward simultaneously, notwithstanding the apparent risk of double recovery. Presumably, the court was satisfied that this risk could be adequately addressed by the trial court, whether by carefully instructing the jury or otherwise. I see no impediment to this being similarly accomplished in successive actions.
Ill
¶55 In the end, it is the inconsistency between, on the one hand, Calhoun and Grant, and, on the other, decisions such as 1000 Virginia and MLB, which, in my view, requires departure from the ancient set of cases. Calhoun and Grant fail to honor the distinction between statutes of limitation and statutes of repose and, as a result, are inconsistent with *520more recent Supreme Court pronouncements. While I would decide this matter on the basis of these more recent decisions, I readily admit that only our Supreme Court can definitively declare whether Calhoun and Grant have, indeed, been overtaken.
¶56 I would hold that the plaintiff has a cause of action. Accordingly, I would reverse.
Review granted at 184 Wn.2d 1018 (2015).

 Except in topsy-turvy land, you can’t die before you are conceived, or be divorced before ever you marry, or harvest a crop never planted, or burn down a house never built, or miss a train running on a non-existent railroad. For substantially similar reasons, it has always heretofore been accepted, as a sort of legal “axiom,” that a statute of limitations does not begin to run against a cause of action before that cause of action exists, i.e., before a judicial remedy is available to the plaintiff. For a limitations statute, by its inherent nature, bars a cause of action solely because suit was not brought to assert it during a period when the suit, if begun in that period, could have been successfully maintained; the plaintiff, in such a case, loses for the sole reason that he delayed — beyond the time fixed by the statute — commencing his suit which, but for the delay, he would have won.
Dincher v. Marlin Firearms Co., 198 F.2d 821, 823 (2d Cir. 1952) (Frank, J., dissenting) (footnotes omitted).


 Nor, of course, can there be a personal representative of a decedent’s estate prior to the decedent actually bothering to die.


 These recent Supreme Court decisions are in accord with the view taken by the Restatement:
A cause of action for death is complete when death occurs. Under most wrongful death statutes, the cause of action is a new and independent one, accruing to the representative or to surviving relatives of the decedent only upon his death; and since the cause of action does not come into existence until the death, it is not barred by prior lapse of time, even though the decedent’s own cause of action for the injuries resulting in death would be barred. In some jurisdictions, however, the wrongful death acts take the form of statutes providing for the survival of the decedent’s own cause of action, in which case the statute of limitations necessarily runs from the time of his original injury.
Restatement (Second) of Torts § 899 cmt. c at 442 (Am. Law Inst. 1979).


 RCW 4.16.080 (“The following actions shall be commenced within three years ... (2) An action ... for any other injury to the person or rights of another not hereinafter enumerated.”).


 Compare Utah Code § 78B-3-106(l) (“[W]hen the death of a person is caused by the wrongful act or neglect of another, his heirs, or his personal representatives for the benefit of his heirs, may maintain an action for damages against the person causing the death . . . .”), with RCW 4.20.010 (“When the death of a person is caused by the wrongful act, neglect, or default of another his or her personal representative may maintain an action for damages against the person causing the death.”).


 As a practical matter, I believe that the cure for double recovery, as identified by the majority, may be more harmful than the disease — a belief that finds support in Division Two’s Wills decision. In Wills, the court condemned “the situation where [a wrongful death] claim could be barred even before death triggers accrual of the right to bring the action” as being “illogical and unjust.” 56 Wn. App. at 762; see also Fast v. Kennewick Pub. Hosp. Dist., 188 Wn. App. 43, 51-52, 354 P.3d 858 (2015) (examining Wills).